Citation Nr: 1144871	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  02-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to an effective date prior to May 13, 2002, for the grant of a 20 percent disability evaluation for lumbar paravertebral myositis.  

[The new issues of entitlement to service connection for bilateral cervical radiculopathy at C5-C6-C8 levels of the upper extremities; entitlement to service connection for bilateral and central polyradiculopathy L4-L5-S1 of the lower extremities, claimed as right and left lower extremity radiculopathy and also claimed as sural nerve prolongation bilateral (peroneal neuropathy); entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, also claimed as psychological effects, mental condition, as secondary to service-connected disabilities; entitlement to an increased disability evaluation for cervical myositis, currently rated as 20 percent disabling; entitlement to an increased disability evaluation for lumbar paravertebral myositis, currently rated as 20 percent disabling; entitlement to an increased disability evaluation for abductors left hip myositis, currently rated as 10 percent disabling; entitlement to an increased disability evaluation for laceration of the left forearm, currently rated as 10 percent disabling; and entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), are the subject of a separate decision.]  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from October 1979 to June 1984

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

This matter was before the Board in December 2006, at which time the issues listed on the title page were:  Entitlement to service connection for fibromyalgia; entitlement to a compensable disability rating for cervical myositis prior to November 2003; entitlement to a disability rating greater than 10 percent for cervical myositis since November 2003; entitlement to a compensable disability rating for left hip myositis prior to October 2004; entitlement to a disability rating greater than 10 percent for left hip myositis since October 2004; and entitlement to an effective date prior to May 13, 2002, for the grant of a 20 percent disability rating for lumbar paravertebral myositis. 

The Board, at that time, denied service connection for fibromyalgia; granted a 10 percent disability rating for cervical myositis prior to November 2003; granted a 20 percent disability rating for cervical myositis from November 2003; granted a 10 percent disability rating for left hip myositis prior to October 2004; denied a disability rating greater than 10 percent for left hip myositis from October 2004; and denied an effective date prior to May 13, 2002, for the grant of a 20 percent disability rating for lumbar paravertebral myositis.

Thereafter, the Veteran appealed his claim to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2010 Joint Motion for Partial Remand, the parties requested that the Court issue an order vacating and remanding the portion of the December 2006 Board decision that denied the claims of entitlement to service connection for fibromyalgia and entitlement to an effective date earlier than May 13, 2002, for the grant of a 20 percent disability rating for lumbar paravertebral myositis.  The parties requested that all other issues remain undisturbed.  

In a June 2010 order, the Court ordered that the motion for remand be granted and that part of the decision that denied entitlement to service connection for fibromyalgia and entitlement to an effective date earlier than May 13, 2002, for the grant of a 20 percent rating for lumbar paravertebral myositis be remanded pursuant to 38 U.S.C. § 7252(a) for compliance with the instructions in the joint remand that were incorporated therein by reference.  The appeal as to the remaining issues was dismissed.  


FINDINGS OF FACT

1.  The Veteran does not have a disability involving fibromyalgia associated with service or a service-connected disorder. 

2.  The Veteran's lumbar paravertebral myositis, even when the considering factors enumerated in DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995), was not manifested by moderate limitation of motion until a VA examination performed on May 13, 2002 revealed and confirmed such findings.


CONCLUSION OF LAW

1.  Fibromyalgia was not incurred in or aggravated by service, and is not proximately due to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  The criteria for an effective date prior to May 13, 2002, for the assignment of a 20 percent disability rating for lumbar paravertebral myositis have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.1, 4.10, 4.40, 4.45, 5.59, 4.71a, Diagnostic Code 5292 (prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The current paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. and part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2010). 

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. A. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33,422 (2000). 

In the present case, the current regulation provides that a baseline level of pre-existing disability must be established before aggravation will be conceded and that there must be an increase demonstrated from the previously established baseline.  This new regulation is less favorable to the Veteran than the prior regulation, which had not been interpreted as requiring that a specific baseline be found, and therefore will not be utilized.

In this case, service connection has been established for myositis involving the left hip, the lumbar spine, and the cervical spine.  The Veteran claims that he has fibromyalgia as a result of these service-connected disabilities. 

In December 2006, the Board stated as follows:

An April 1999 VA outpatient treatment record notes that the veteran has signs and symptoms suggestive of fibromyalgia.  A February 2001 treatment records from A.P.J., M.D., also notes that the veteran is on Alavil and Flexeril for fibromyalgia.  However, neither report lists a conclusive diagnosis of fibromyalgia but merely suggests that the veteran may have fibromyalgia.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that service connection may not be based on resort to speculation or remote possibility).  In short, neither report confirms that the veteran has fibromyalgia and, hence, provides limited evidence in support of this claim. 

In June 2010, the parties of the joint motion stated as follows:

In its December 2006 decision, the Board determined that there was no medical evidence indicating that Appellant had been diagnosed with fibromyalgia. R. at 171-72. The Board stated that it had reviewed treatment records from Dr. Amarilis Perez De Jesus dated in February 2001, but found that they did not contain a conclusive diagnosis of fibromyalgia.  R. at 171. However, in addition to the February 2001 treatment record from Dr. Amarilis Perez De Jesus, the record also contains a later treatment record from him that appears to be sent in by Appellant in May 2001. R. at 941-42. In that treatment record, Dr. De Jesus diagnosed Appellant with fibromyalgia syndrome and also seemed to indicate that it was possible Appellant had this disability since his 1984 in-service motor vehicle accident. R. at 941.  Moreover, several VA treatment records identify fibromyalgia as one of Appellant's diagnoses. See e.g., R. at 697, 712, 722, 907. 

The Board failed to discuss or consider this evidence when evaluating Appellant's claim. See R. at 171-72. 

The parties make three factual mistakes in the finding above.  First, they for some reason distinguish between the medical record "dated" February 2001 and the medical record "submitted" by the Veteran in May 2001 (they are one and the same).  In May 2001, the Veteran submitted the medical records of Dr. Amarilis Perez De Jesus (A.P.J., M.D.).  The first two pages of the medical record is undated, the third page of the medical record is dated February 2001, which is why the Board referred to this evidence as the "records from Dr. Amarilis Perez De Jesus dated in February 2001" rather than "the undated medical reports of Dr. Amarilis Perez De Jesus submitted by the Veteran in May 2001".  The Board did consider this evidence in 2006. 

Second, the parties state that the Board "failed to discuss or consider this evidence when evaluating Appellant's claim" which is clearly inaccurate based on even a cursory review of page five of the December 2006 Board's decision, as cited above. 

Third, in the June 2010 Joint Motion for Remand, the parties noted that the Board determined that there was "no medical evidence indicating that the Veteran had been diagnosed with fibromyalgia."  This is, again, inaccurate, as cite above the Board noted that "an April 1999 VA outpatient treatment record notes that the veteran has signs and symptoms suggestive of fibromyalgia" and "a February 2001 treatment records from A.P.J., M.D., also notes that the veteran is on Alavil and Flexeril for fibromyalgia".  Clearly, Dr. Amarilis Perez De Jesus believes the Veteran has fibromyalgia, is treating the Veteran for fibromyalgia, but then provides little reasoning for his opinion, which is why the Board found in 2006 that "[i]n short, neither report confirms that the veteran has fibromyalgia and, hence, provides limited evidence in support of this claim." 

Simply stated, the Board found (as it does now) that while there where clear indications of fibromyalgia in the record, the most probative medical evidence supports a finding that the Veteran does not have this disability.  While citing the evidence that supports the Veteran's claim, the Board in 2006 also noted as follows:

In contrast, two VA examination reports provide highly probative evidence that the veteran does not have fibromyalgia.  In July 2001 and May 2002, a VA examiner reviewed the claims file and examined the veteran to determine whether he has fibromyalgia as a result of either service or his service-connected myositis.  In both instances, the examiner concluded that the veteran does not fulfill the criteria for a diagnosis of fibromyalgia.  The Board finds these opinions to be highly probative evidence against the veteran's claim, as they was based on a review of the veteran's claims file and are unambiguous in stating that the veteran does not have fibromyalgia.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The parties disregarded this finding by the Board, failing to even cite the two medical opinions providing highly probative evidence against the claim.

In any event, to avoid any ambiguity, the Board will review the evidence once again:

A review of the record reveals that the Veteran was treated for myofascial pain syndrome in February 1999.  In April 1999, the Veteran was evaluated at the VA Rheumatology Clinic, at which time he was assessed as having signs and symptoms suggestive of fibromyalgia.  In an August 1999 treatment record, the Veteran was noted to have chronic pain which he was managing by himself.  At the time of a February 2000 visit, the Veteran's problem was listed as fibromyalgia.  Following examination, an assessment of fibromyalgia was made.  

In a February 2001 treatment record, A.P.J., M.D. (Dr. J.), noted that the Veteran was on Alavil and Flexeril for fibromyalgia.  In an undated statement, received in conjunction with the Veteran's notice of disagreement, Dr. J. indicated that that the Veteran was initially evaluated by him in February 2001 and presented with long standing chronic muscle pains, malaise, fatigue, and depression and at that moment fulfilled the criteria for a diagnosis of fibromyalgia syndrome.  He stated that there was a high possibility that the Veteran was suffering from fibromyalgia since 1984 after an automobile accident.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2001.  The examiner indicated that the medical records had been reviewed.  He observed that the Veteran had been noted to have symptoms suggestive of fibromyalgia in April 1999 at the Rheumatology Clinic.  Following a comprehensive examination, the examiner indicated that the Veteran did not meet the criteria for a fibromyalgia diagnosis.  He stated that the claims folder had been reviewed, including the service military records.  He noted that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  

The Veteran was afforded an additional VA examination in May 2002.  The examiner noted that the claims folder was available and had been reviewed.  Following a comprehensive examination of the Veteran, the examiner indicated that the Veteran did not fulfill the criteria for a fibromyalgia diagnosis.  

In a November 2003 VA outpatient treatment record, the Veteran was noted to have a history of fibromyalgia.  In a June 2005 treatment record, the Veteran was noted to have had a past diagnosis of fibromyalgia.  Previous diagnoses of fibromyalgia were noted in physical therapy treatment records and pharmacy records.  

At the time of a May 2007 VA psychiatric examination, the Veteran's significant nonpsychiatric illnesses were noted to include fibromyalgia.  

VA treatment records from 2006 to 2008 note fibromyalgia in the computerized problem lists, with no actual diagnosis other than a history of fibromyalgia contained in these records.  There are no other findings related to treatment for fibromyalgia subsequent to this time.  

Service connection is not warranted for fibromyalgia either on a direct or secondary basis.  The Board notes that the Veteran was diagnosed as only having signs and symptoms of fibromyalgia at the time of a February 1999 VA rheumatology consult.  The Board observes that fibromyalgia was noted at the time of a February 2000 visit, and that the Veteran's private physician, in his February 2001 statement, indicated that the Veteran was on Alavil and Flexeril for fibromyalgia, and that in an undated statement indicated that at that moment the Veteran fulfilled the criteria for a diagnosis of fibromyalgia syndrome, with there being a high possibility that this was related to the 1984 after an automobile accident.  

However, following a comprehensive review of the claims folder, which included the statements and records noted above, and a thorough examination of the Veteran, the VA examiner, on two separate occasions, in July 2001 and again in March 2002, found that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  

The Board does note that the record contains subsequent diagnoses of fibromyalgia which were reported in the computerized list of problems on many occasions.  It also observes that diagnoses of fibromyalgia were contained in physical therapy notes and pharmacy records; however, this was based upon the prior findings of fibromyalgia.  Moreover, VA treatment records dated subsequent to the VA examinations, when addressing fibromyalgia, assessed that there was only a past history of fibromyalgia.  

While the Veteran is receiving treatment for this disability, two examination reports provide highly probative evidence that the Veteran does not have fibromyalgia.  The Board finds these opinions to be highly probative evidence against the Veteran's claim, as they was based on a review of the Veteran's claims file and are unambiguous in stating that the Veteran does not have fibromyalgia.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In this regard, it is not simply that the examiners had access to the claims file that the Board makes this finding.  The examiners provide clear reasons and bases for their findings that the Board finds highly compelling.  

As to the statement from Dr. A.P.J. that the Veteran had fibromyalgia with a high possibility that it was related ot the 1984 automobile accident, as noted above, the Board is placing greater emphasis on the examination reports that the Veteran does not have fibromyalgia.  Assuming, arguendo that he did, the use of the words high possibility, as opposed to probability, generally provides an insufficient basis to grant a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service).  See also, Perman v. Brown, 5 Vet. App. 227, 241 (1993) and Winsett v. West, 11 Vet. App. 420, 424 (1998).  The Board further notes that the Court has repeatedly declined to adopt a "treating physician rule" that would require giving additional evidentiary weight to the opinion of a physician who treats the veteran regularly.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

In any event, since the Board finds that the Veteran does not have fibromyalgia, his claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); 

Furthermore, while the Veteran has submitted several articles relating to fibromyalgia, treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The articles submitted by the Veteran are general in nature as opposed to specifically addressing the Veteran's case and are of little probative value.  

The Board has also considered the Veteran's contentions that his current fibromyalgia is caused or aggravated by his service-connected disabilities.  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing fibromyalgia or linking fibromyalgia to service or his service-connected disorders.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, his lay statements cannot establish that he currently has fibromyalgia or a link between this disability and service or a service-connected disability.  In any event, the Board's finding that he does not have this disability renders the causation issue moot. 

The Board finds that the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Earlier Effective Date

The RO assigned a 20 percent disability rating for the Veteran's service-connected lumbar paravertebral myositis, effective May 13, 2002.  The Veteran appealed that decision, arguing that the effective date should go back to the date he filed his claim for increased compensation benefits on February 14, 2000.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The general rule with respect to an award of increased compensation is that the effective date of such an award shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the Court held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) . . ." Otherwise, the general effective date rule applies.  Harper at 127. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  See Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice). 

In addition, an informal claim may consist of a VA report of examination or hospitalization.  The date of the examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157(b)(1).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Thus, the two central issues in any claim of entitlement to an earlier effective date for an increased rating are (1) the date of claim, and (2) the date entitlement to an increase arose.  In this case, the Board will first determine the date of claim. 

The record shows that the RO received the Veteran's claim for increased compensation benefits on February 14, 2000.  The Board has thoroughly reviewed the record but has not found any document submitted prior to February 14, 2000, which could be construed as a claim for increased compensation benefits.  The Veteran has not disagreed with this finding of fact. 

However, the RO determined that the Veteran's lumbar paravertebral myositis did not meet the criteria for a 20 percent disability rating until May 13, 2002, at which time a VA examination report showed moderate limitation of motion of the lumbar spine.  Therefore, the RO determined the effective date for the 20 percent rating to be May 13, 2002, as this was the date entitlement arose.  

The parties, in their June 2010 Joint Motion, indicated that although the Board addressed the rating criteria under Diagnostic Code 5292 and the March 2000 VA examination report results, it did not properly consider the analysis set forth in DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  In other words, when evaluating disabilities of the musculoskeletal system, it was necessary for the Board to consider, along with schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  The parties indicated that the Board decision did not include a discussion of the DeLuca factors in their analysis or an indication as to whether or not they were considered in denying the claim for an earlier effective date based on the date entitlement to a 20 percent rating arose.  The parties indicated that, in particular, the March 2000 report identified the Veteran's complaints of constant low back pain, that he was treated with medication for the pain, that he had frequent flare-ups lasting anywhere from one to two weeks during which his pain was described as 10/10, and the reports contained an objective finding of lumbosacral muscle spasm.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diagnostic Code 5003, applied by reference under Diagnostic Code 5010, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Limitation of motion of the lumbar spine for the time period in question was rated 10 percent when slight, 20 percent when moderate, and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  However, the Schedule for Rating Disabilities provides some guidance by listing normal ranges of motion of the thoracolumbar spine for VA purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See Plate V. 

A 10 percent evaluation is also warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent disability evaluation is assigned for lumbosacral strain with muscle spasm on extreme forward bending, or unilateral loss of lateral spine motion in standing position.  A 40 percent disability evaluation is assigned for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2001). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In February 2000, the Veteran requested an increased evaluation for his service-connected disorders.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2000.  At that time, he complained of constant low back pain, aching type, associated with stiffness and pain which radiated down the left lower extremity.  The Veteran reported that he had flare-ups which would last one to two weeks with a pain scale of 10/10 at those times.  There were no precipitating factors and the Veteran reported having no real relief of pain.  Range of motion testing revealed flexion to 90 degrees, extension to 20 degrees, lateral bending left and right to 15 degrees and rotation right and left to 40 degrees.  

The Veteran was noted to have lumbosacral muscle spasms of the paravertebral muscles from L1 to S1.  There was no atrophy of the lower extremities.  Deep tendon reflexes were plus 2 for the lower extremities and manual muscle testing was 5/5.  Straight leg raise test, slump test and Spurling's test were all negative as was Patrick's testing.  X-rays of the lumbar spine were normal.  

At the time of the May 2002 VA examination, the Veteran reported having moderate low back pain with radiation to the legs, posterior aspect associated with numbness of plantar aspect of the left foot.  The Veteran reported having gone to his private rheumatologist for his cervical and low back pain in the last year.  

Precipitating factors for low back pain included intercourse, bending to lift a pencil from the floor, and sitting and standing a lot.  Alleviating factors were noted to be medication and mind control.  The Veteran indicated that he had been absent from his employment on about 7 or 8 occasions in the past year due to neck and back pain.  He reported that he could not do exercises such as running, playing chase, basketball, go to the movies, or walk a lot, due to his neck and back problems.  

Range of motion for the lumbar spine revealed forward flexion to 60 degrees, backward extension to 35 degrees, lateral flexion to 40 degrees and rotation to 35 degrees.  There was no objective evidence of painful motion on all movements of the lumbar spine.  There was no lumbar spasm.  There was also no tenderness to palpation of the lumbar area.  There were no postural abnormalities of the back or fixed deformity.  There was also no lumbar spasm.  Neurological examination revealed absent ankle jerks, bilaterally.  The Veteran had positive Goldwaithe's sign on the left.  There was no muscle atrophy of the lower extremities.  

The Board notes that no medical evidence was submitted within the one-year period prior to February 14, 2000, the date of claim. 

The objective medical findings made at the time of the March 2000 VA examination of flexion to 90 degrees, extension to 20 degrees, lateral bending left and right to 15 degrees and rotation right and left to 40 degrees reveal no more than slight limitation of motion.  While the Board notes that the Veteran was found to have lumbosacral muscle spasms of the paravertebral muscles from L1 to S1, which are one of the criteria for a 20 percent disability evaluation under DC 5295, he has not been diagnosed as having lumbosacral strain, which is the disability required for rating under this code, nor is service connection in effect for this disorder.  Moreover, there were no findings of muscle spasm on extreme forward bending, or unilateral loss of lateral spine motion in standing position, which would be required for a 20 percent evaluation under 5292.

Diagnostic Code 5293 is also not for application as the Veteran was not shown to have intervertebral disc syndrome at any time prior to May 13, 2002, and as service connection is not currently in effect for intervertebral disc syndrome.  

As it relates to the DeLuca factors, the Board does note that the Veteran did report having constant aching type low back pain associated with stiffness, as well as pain which radiated down the left lower extremity.  The Board further observes that the Veteran reported having flare-ups which would last one to two weeks with a pain scale of 10/10 at those times.  However, there were no objective medical findings of additional limitation of motion being reported at the time of the March 2000 VA examination by the VA examiner.  The examiner noted that the Veteran only had pain on flexion between 80 and 90 degrees.  There is also no indication of any objective findings of motion being limited to less than that reported at the time of the March 2000 VA examination, in any treatment records, VA or private, prior to the May 2002 VA examination.  While the Veteran reported having stiffness and pain in the lower back and indicated that the flare-ups would last one to two weeks, there were no notations of the Veteran missing work as a result of his low back problems until the May 2002 VA examination.  

As demonstrated above, the clinical findings of record do not reflect impairment that warrants a higher rating.  Therefore, although it has no reason to doubt that the Veteran's lumbar myositis was/is productive of some pain, the Board is unable to identify any clinical findings which would warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, or DeLuca prior to May 13, 2002.  

While the Board is sympathetic to the pain and flare-ups reported by the Veteran at the time of the March 2000 VA examination, the objective medical findings, or lack thereof, prior to the May 2002 VA examination, are more probative of the issue at hand.  

The Board is cognizant of the Veteran's contentions concerning his difficulty with his low back and he described the functional impact of such in his statements in support of his claim as well as during the March 2000 and May 2002 VA examinations.  The Veteran's manifestations were contemplated by the rating codes in effect at that time and there was no evidence of interference with employment prior to the May 2002 VA examination.  The Board has considered this evidence in light of the provisions of 38 C.F.R. § 3.321(b)(1), and does not find that the Veteran described functional effects that were "exceptional" or not otherwise contemplated by the assigned 10 percent evaluation.  Consequently, referral for extra-schedular consideration was not warranted.

The record clearly establishes that the Veteran's lumbar paravertebral myositis did not meet the criteria for a 20 percent rating prior to the VA examination performed on May 13, 2002.  As noted, the effective date for an increased rating shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Since entitlement to a 20 percent rating arose after the date of claim in this case (May 13, 2002), the effective date for the 20 percent rating assigned for the veteran's lumbar paravertebral myositis can be no earlier than May 13, 2002. 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As it relates to both issues, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision.  The Board notes that by way of letter sent to the Veteran in August 2006, issued contemporaneously with the August 2006 supplemental statement of the case, he was informed of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  This letter was sent subsequent to the initial AOJ decision in this matter.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the same letter.  However, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the Veteran and his attorney have been given ample opportunity to provide additional evidence, if so desired.  The failure to do so clearly places liability on the shoulders of the Veteran's attorney.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, service treatment records and numerous VA and private treatment records have been associated with the claims folder.  Although the Board notes the Veteran's attorney, in an April 2011 letter, has indicated that additional VA treatment records are available which demonstrate treatment for fibromyalgia, the Board notes that the attorney was given ample opportunity to provide additional information.  Moreover, VA treatment records which have been associated with the record do not document fibromyalgia other than in either listing it in the previous problem list or noting it as a past history of fibromyalgia.  

In this regard, the Board concedes the fact that the Veteran is being treated for fibromyalgia.  As indicate above, in a February 2001 treatment record, A. P. J., M.D., noted that the Veteran was on Alavil and Flexeril for fibromyalgia and VA treatment records have noted treatment for fibromyalgia.  The fact that the Veteran receives treatment for fibromyalgia is not in dispute.  The critical question is whether the Veteran actually has fibromyalgia, not whether he is being treated for the alleged problem.

The Board has found that two highly probative medical opinions have found the Veteran does not have fibromyalgia, notwithstanding ongoing treatment for this problem.  This finding is only supported by recent records obtained by the RO that failed to event note the disability at issue.  For example, in a detailed May 2007 medical report from "L.E.C. M.D." the Veteran's condition is comprehensively reviewed.  A detailed physical evaluation is undertaken.  Six conditions are diagnosed.  Fibromyalgia is not cited.

This is not an unusual situation, given the highly subjective nature of the disability at issue and the fact that the Veteran is service connected for several disabilities whose symptoms could create the impression of  fibromyalgia.  It is for this reason that two medical opinions on this issue were obtained.  Simply stated, the Board has found that, notwithstanding the fact that the Veteran has been treated for fibromyalgia, and is currently being treated for this problem, that the most probative evidence in this case finds that the Veteran does not have this disability and that further treatment records will not provide a basis to grant this claim.  The Board directly disagrees with the Veteran's attorney that current treatment records must be obtained in this unique situation.  The Board cannot waste limited resources obtaining records that, as clearly found by the Board, will not provide a basis to grant this claim.  

Furthermore, the attorney has not indicated that the treatment records will show that fibromyalgia is related to the Veteran's period of service or a service-connected disability.  The Veteran has also been afforded several VA examinations with regard to both issues.  The information obtained from these examinations is sufficient to rate the current appeal.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his attorney.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for fibromyalgia is denied. 

An effective date prior to May 13, 2002, for the grant of a 20 percent disability rating for lumbar paravertebral myositis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


